Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.
                                                                                05/17/2018
             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BS-472

IN RE JAMES C. ZINMAN,
                        Respondent.                 Board Docket No. 17-PD-031
Bar Registration No. 182121                         DDN: 116-17

BEFORE: Fisher and Beckwith, Associate Judges, and Farrell, Senior Judge.

                                   ORDER
                              (FILED – May 17, 2018)

       On consideration of the affidavit of James C. Zinman, wherein he consents
to disbarment from the bar of the District of Columbia pursuant to § 12 of Rule XI
of the Rules of the District of Columbia Court of Appeals Governing the District of
Columbia Bar, which affidavit has been filed with the Clerk of this court, and the
report and recommendation of the Board on Professional Responsibility, it is this
17th day of May 2018,

       ORDERED that the said James C. Zinman is hereby disbarred by consent,
effective forthwith. The effective date of respondent’s disbarment shall run, for
reinstatement purposes, from the date respondent files his affidavit pursuant to
D.C. Bar Rule XI, § 14 (g).

      The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon
written consent of the respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman
of the Board on Professional Responsibility and to respondent, thereby giving him
notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and
responsibilities of disbarred attorneys and the effect of failure to comply therewith.

                                  PER CURIAM